Citation Nr: 0002032	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-26 274	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Phoenix, Arizona




THE ISSUES

1.  Entitlement to service connection for a claimed 
respiratory condition.  

2.  Entitlement to service connection for a claimed 
psychiatric disorder.  

3.  Entitlement to an increased rating for the service-
connected residuals of an avulsion fracture of the left 
medial malleolus, currently rated 10 percent disabling.  

4.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.  








REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to June 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 and subsequent rating 
decisions by the RO.  

The RO, in a decision in August 1999, in part, denied 
entitlement to service connection for hip, back and left 
shoulder conditions, claimed as secondary to the service-
connected left ankle disability.  As a notice of disagreement 
is not of record for these issues, they are not in appellate 
status.  38 U.S.C.A. § 7105 (West 1991).  





REMAND


I.  Service Connection for a Respiratory Condition and a 
Psychiatric Disorder

The veteran asserts that he suffers from current respiratory 
and psychiatric disability which is due to his period of 
military service.  He asserted at a recent hearing before the 
undersigned Member of the Board that his bronchitis and 
asthma were the result of a smoking habit which began in 
service.  He also testified that he received treatment for 
these conditions shortly after separation from service.  

The veteran's lay assertions alone cannot constitute evidence 
sufficient to well ground the claim of service connection, 
but they do trigger VA's duty to notify the veteran of the 
type of evidence necessary to complete his application.  
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The veteran should be instructed to provide 
all medical evidence which tends to support his assertions 
that his current respiratory disability and psychiatric 
disabilities are due to disease or injury which was incurred 
in or aggravated by service.  Moreover, the RO should obtain 
any additional ongoing treatment records pertinent to these 
claims.  


II.  Increased Ratings for Left Ankle Disability and 
Bilateral Hearing Loss

Regarding the veteran's claims for increased ratings for the 
service connected left ankle disability and bilateral hearing 
loss, the Board notes that the provisions of 38 U.S.C.A. § 
5107(a) have been met, in that the veteran's claims for 
increased ratings are well grounded based on the veteran's 
evidentiary assertion that his service-connected disabilities 
have increased in severity.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992)).  The VA has a duty to assist the 
veteran in development of facts pertinent to a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  

The examinations currently of record fail to address whether 
the veteran's service-connected left ankle disability 
warrants compensation for functional loss due to pain or 
weakness, fatigability, incoordination or pain on movement of 
a joint.  As such, the RO must address the applicability of 
38 C.F.R. § 4.40 (1999) regarding functional loss due to pain 
and 38 C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Thus, another VA examination 
is necessary to fully evaluate the severity of the service-
connected disability.  

In addition, the Board finds that the veteran should be 
scheduled for another VA examination to fully evaluate the 
current extent of the service-connected hearing loss.  

As indicated hereinabove, any treatment records should be 
obtained for review in connection with appellate handling of 
this case.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information regarding all medical 
treatment he has received for the 
conditions at issue since July 1999.  The 
veteran also should be instructed to 
provide all medical evidence which tends 
to support his assertions that he has a 
current respiratory condition or 
psychiatric disability due to disease or 
injury which was incurred in or 
aggravated by service.  This should 
include attempting to obtain all 
treatment records from shortly after his 
separation from service.  Based on his 
response, the RO should undertake to 
obtain copies of all records from any 
identified treatment source.  Any VA 
treatment records should be procured in 
this regard and associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for VA examinations to determine the 
current severity of his service-connected 
left ankle disability.  All indicated 
testing in this regard should be 
completed.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner 
should report detailed findings and 
describe fully the extent to which the 
service-connected left ankle disability 
causes functional limitation, to include 
objective evidence of limitation of 
motion due to pain; and to make specific 
findings as to whether there is any 
evidence of ankylosis, swelling, 
deformity or atrophy.  

3.  The veteran should be afforded a VA 
audiology examination to evaluate the 
severity of the service-connected 
bilateral hearing loss.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  Complete hearing testing 
should be done in this regard.  

4.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claims.  All indicated action 
should be taken in this regard.  If the 
benefit sought on appeal remains denied 
in this regard, then the veteran and his 
representative should be provided with a 
supplement statement of the case and 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action on 
the veteran's part is required until further notice by the 
RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


